FILED
                            NOT FOR PUBLICATION                            APR 17 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GANESH PRASAD POKHAREL, AKA                      No. 10-72682
Ganesh Kumar Pokharel,
                                                 Agency No. A089-696-798
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 9, 2014**
                             San Francisco, California

Before: SCHROEDER and CALLAHAN, Circuit Judges, and PRATT, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert W. Pratt, Senior United States District Judge
for the Southern District of Iowa, sitting by designation.
      Petitioner Ganesh Pokharel, a native and citizen of Nepal, appeals the

decision of the Board of Immigration Appeals (“BIA”) denying his application for

asylum, withholding of removal, and protection under the Convention Against

Torture. We deny the petition.

      Substantial evidence supports the BIA’s adverse credibility determination.

See Ling Huang v. Holder, __ F.3d __, 2014 WL 949118, at *2–3 (9th Cir. Mar.

12, 2014). Pokharel provided inconsistent dates for two events that formed the

basis of his claim: his five-day detention by the Maoists and his wife’s receipt of a

threatening letter. Further, Pokharel had difficulty recalling the dates of events

when asked about them out of chronological order, supporting the conclusion that

his testimony seemed memorized. Pokharel was given the opportunity to explain

inconsistencies and was represented by counsel. He testified through an

interpreter, but the record does not establish that any of Pokharel’s difficulty

recalling the dates of events was the result of translation problems.

      PETITION DENIED.




                                           2